Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 20, 2019

                                      No. 04-19-00273-CV

                                      John M. DONOHUE,
                                           Appellant

                                                 v.

    BANDERA COUNTY LAW ENFORCEMENT PERSONNEL: Daniel R. Butts, J.J.
   Martinez, Gerald Johnson, Rod Chalmers, D.J. Nowlin, Ernest Ferniz, Luis Moreno, Kim
 Manglberger, Chris Ahumada, Shane Merritt, Jose Hernandez, Matt Hernandez, Birdie Tyler;
Boerne Police Department Personnel: Pablo Morales; San Antonio Police Department Personnel:
        Perla Dominguez and Kevin Nakata; Denice Martinez and Martha L. Donohue,
                                         Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        By order dated May 14, 2019, this court ordered this appeal to proceed only as to the trial
court’s December 9, 2015 order declaring appellant a vexatious litigant because he did have
permission from the local administrative judge to appeal any other orders. See TEX. CIV. PRAC.
& REM. CODE ANN. §§ 11.101, 11.103(d).

         On June 7, 2019, appellant filed a motion requesting: (1) additional records be provided
to him; (2) additional time to obtain permission from the local administrative judge; and (3)
additional time to file his brief relating to the order declaring him a vexatious litigant. By order
dated June 12, 2019, we granted appellant’s motion in part and ordered the clerk of this court to
provide appellant with a copy of the reporter’s record from the December 9, 2015 hearing
contemporaneously with this order. Our order noted the court reporter filed written notice in this
court on June 11, 2019, that the exhibits admitted into evidence at the December 9, 2015 hearing
were not requested to be included in the record. We further ordered appellant to file, by July 12,
2019, either (1) written proof of the permission obtained from the local administrative judge to
appeal additional orders; or (2) appellant’s brief relating to the order declaring him a vexatious
litigant.
       On June 17, 2019, a supplemental clerk’s record was filed containing an order denying
appellant’s motion for permission to appeal the February 12, 2019 order dismissing appellant’s
underlying lawsuit. That same day, appellant filed an Amended Second Request for Time
Extension and Request for Supplemental Records, requesting the preparation of the reporter’s
record from the February 12, 2019 hearing and the exhibits filed by Denise Martinez during the
December 9, 2015 hearing. The motion is GRANTED IN PART.

        Ms. Paula Beaver is ORDERED to file a supplemental reporter’s record containing the
requested exhibits no later than one week from the date of this order. Upon the filing of the
supplemental reporter’s record, the clerk of this court is ORDERED to provide appellant with a
copy of: (1) the supplemental reporter’s record; and (2) the supplemental clerk’s record filed
June 17, 2019. We note appellant’s motion states he is not requesting an extension of time to file
his brief relating to the order declaring him a vexatious litigant which is due to be filed no later
than July 12, 2019. The court will not entertain any additional requests for records or any
additional extensions of time. If appellant fails to file his brief by the stated deadline, this
appeal will be dismissed for want of prosecution without further order from this court.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court